DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed on June 13, 2022. Claims 1, 2, 4-7, 9-11, 13-16, 18, 19, 21, and 23 are currently pending, of which claims 1, 6, 7, 10, 15, 16, and 18 are currently amended. Claim 23 is newly presented and claims 3, 8, 12, 17, 20, and 22 were previously cancelled.

Response to Arguments
Claim Objections
Applicant has amended the claims at issue and the previous objections have therefore been withdrawn. However, in light of the claim amendments, new objections are introduced, as detailed below.

Prior Art Rejections
Applicant’s arguments with respect to the previously cited art have been fully considered and are either not persuasive or moot.
Applicant has amended the claims at issue and first argues that the language regarding the “corner” is not taught by Missig and the it would be “impossible to set the icon 416 at the corner of the user instruction speech box”. See Remarks 10-11. Examiner respectfully disagrees with this characterization of Missig. The claim merely requires that the icon disappears from some edge and makes its way into a corner of a floating dialog box. Missig clearly teaches the virtual assistant icon at the corner of a dialog box. Once the virtual assistant has been activated from the edge of Missig, it explicitly creates its own dialog box with the icon in the corner. See Missig Figs. 4A-4E and paras. [0141-142] and [0152]. The voice prompt of Missig is explicitly clear and it is explicitly associated with the virtual assistant icon. Furthermore, “the user device displays a dialogue panel on the user interface 402, and the digital assistant provides a text prompt in the dialogue panel instead of (or in addition to) an audible voice prompt.” See Id. at para. [0143]. If Applicant desires a more specific interpretation for this floating dialog box, Applicant should explicitly claim structure associated with said dialog box.
Applicant next argues that Missig does not disclose “when to display only a half size of the icon and when to display the whole icon.” See Remarks 11. Applicant expands upon this language when discussing Robertson as well, further arguing that Robertson does not teach the half and full size icon as claimed. See Id. at 12-14. Examiner respectfully disagrees with this characterization of both the claim language and the cited references. The first issue is that the claim language does not require only the virtual assistant icon to be displayed on the screen, just that only half of it is displayed at the edge. Therefore, under the broadest reasonable interpretation, the other half can be displayed outside of the particular edge. Robertson is explicit in its teaching of half of an icon/object being displayed at an edge of a user interface, an edge that is being applied to the interface and virtual assistant icon of Missig. See Robertson Figs. 6-7 and paras. [0042-44].
Next, Applicant argues that the amended language regarding the memorized last position is not taught by any of the previously cited art. See Remarks 11-12. These arguments are moot and new reference Frank has been introduced to teach this limitation of the claim. Specifically, Frank discloses various steps to identify and store customization data, that can be part of the persistent memory and thus be retained when the device is powered off. The position of any icon, let alone the virtual assistant icon of Missig, would be an example of this customization data and powering a device off and on is an obvious sequence of events that would then pull the customization data from the persistent memory of Frank. See Frank Fig. 4 and paras. [0021] and [0047-52].
Finally, Applicant argues generally that the amendments to representative dependent claims 6 and 7 are not taught by any of the previously cited art. See Remarks 15. Regarding claim 6, the previous rejection remains, as Robertson explicitly allows for a user to drag an object to cross a periphery boundary. The claim only requires that a full size is no longer displayed, and that is exactly what Robertson does. The cited Figures also show half of the icon on the stable region and half in the progressive shrink region. This is being applied to the edge of Missig, where a user could drag the icon to and from the edge and only half of it would be displayed at the edge, which is outside of the set area that the virtual speech assistant icon of Missig is active. See Robertson Figs. 6, 7, and paras. [0042-44] and [0048].
Regarding claim 7, the arguments are moot and new reference Lemay has been cited to teach part of the limitation of the claim. Lemay teaches that “the state of that application can provide useful context information”. Therefore, different suggestions can be displayed and provided to the user based on the currently viewed application. See Lemay para. [0180]. Examiner also encourages Applicant to review the rejection in view of 35 USC 112(b), as detailed below.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Claim Interpretation
Claim 1 is a method claim that recites the optional language “when the user device is powered off” and “when the user device is restarted”. Furthermore, other optional language in the method claim limits what is functional in the claim language. None of the wherein clauses are required to be performed. This language is contingent and carries no patentable weight as none of the limitations of the method claim are explicitly required to occur. See MPEP 2111.04(II); see also Ex parte Schulhauser.
Claim 6 recites a “hiding” limitation and a “displaying” limitation in response to particular events (using the language “when”). This language is contingent and carries no patentable weight as none of the limitations of the method claim are explicitly required to occur.
Claim 7 recites a displaying of different expressions “in response that no speech instruction is received”. This language is contingent and carries no patentable weight as there is no explicit occurrence of this lack of speech instruction occurring.
Claim 23 recites “for warning that an abnormal state occurs”. This language is contingent and carries no patentable weight as none of the limitations of the method claim are explicitly required to occur. 
Examiner notes, that the apparatus of claim 10 and storage medium of claim 18 must show the requisite structure for the performance of the above contingencies, and therefore all limitations are required. Thus, in an effort to advance compact prosecution, the prior art rejections below read on all of the claims, including the contingent method claims at issue. Claim 23 does not have any equivalents that depend from claims 10 and 18. However, a prior art rejection is provided therein as well, even though the claim carries no patentable weight.

Claim Objections
Claims 6 and 15 are objected to for the following informalities:
Claim 6 recites “a full size of the virtual speech assistant icon” and this should read “[[a]] the full size” to appropriately refer back to the full size introduced in claim 1. This is not indefinite because one of ordinary skill would understand there to be only the one full size as introduced in claim. Claim 15 recites similar language and is objected to for at least the same reasons therein.
Claim 7 recites “with different expressions in response that no speech instruction is received within a preset period” and the sentence structure has grammatical issues. Examiner encourages language such as “with different expressions in response to being received within a preset period”. Examiner also encourages Applicant to review the claim interpretation above.
Claim 23 recites “through dynamical display forms” and the sentence structure does not appear to convey the purpose of the claim clearly. Examiner suggests “dynamically displaying the virtual speech assistant icon for warning that an abnormal state occurs” or similar language that can help further prevent confusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “no speech instruction is received…” and “switching among interfaces…is performed” and the metes and bounds of the claim cannot be determined. Specifically, based on the sentence structure, it is unclear if both the “no speech instruction” and the “switching” have to occur to trigger the display of the “different expressions” or if the displaying of those “different expressions” is performed in response to the “no speech instructions” and then subsequently/additionally, the “switching among the interfaces” is performed. For examination purposes, these events will be treated separately. Examiner encourages language that specifically determines the occurrence of the intended events, and then in response to that determination, displaying the different expressions. Claim 16 recites similar language and is rejected for at least the same reasons therein.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 10, 11, 14, 15, and 18 is/are rejected 35 U.S.C. 103 as being unpatentable over Missig et al. (U.S. Publication No. 2014/0218372) and further in view of Hindi et al. (U.S. Publication No. 2019/0369748; hereinafter “Hindi”) and Robertson et al. (U.S. Publication No. 2004/0165010; hereinafter “Robertson”) and Frank et al. (U.S. Publication No. 2007/0169084; hereinafter “Frank”).
As per claim 1, Missig teaches a method for controlling a virtual speech assistant, comprising: displaying a virtual speech assistant icon in a full size in a floating object [on an edge of] a human-machine interaction interface of a user device after the user device is enabled; receiving a speech instruction when a microphone of the user device is enabled; and performing an operation according to the speech instruction, and producing a speech output corresponding to an operation result of the operation (See Missig Figs. 4A-4E and paras. [0139-140] and [0148]: user can activate a digital assistant icon at the location where the user provided input. The user can provide voice input and the assistant can respond confirming the operation as requested by the user),
and displaying the virtual speech assistant icon dynamically according to the operation result (See Missig Figs. 4A-4E and paras. [0139-140] and [0148]: user can activate a digital assistant icon at the location where the user provided input. The user can provide voice input and the assistant can respond confirming the operation as requested by the user; paras. [0079] and [0124]: output can be provided as text message or visual output, which is dynamic in the sense that it is based on the user’s input and would be associated with the location of the assistant icon).
However, while Missig teaches a/the floating object, Missig is not explicit about the icon in a floating object on an edge of the interface. Nevertheless, Missig does teach multiple embodiments of the icon object along the edge (See Missig Figs. 4A-7V and paras. [0139-140], [0152-153], and [0174-175]: assistant icon shown in various locations along the dock or other edges of the interface. One of ordinary skill in the art would recognize that the user can float the virtual assistant wherever and the icon can be docked or undocked accordingly. Additionally, one of ordinary skill would recognize that the user input in the embodiment focused on above could be made anywhere on the screen, including near an “edge” of the user interface).
Furthermore, while Missig teaches the edge and appears in a corner of the floating dialog box (See Missig Fig. 4C-4F and paras. [0141-142] and [0152]), Missig does not explicitly teach wherein in response to displaying a floating dialog box for the speech instruction received, the virtual speech assistant icon disappears from the edge of the human-machine interaction interface and appears in a corner of the floating dialog box; and wherein in response to not displaying the floating dialog box, the virtual speech assistant icon disappears from the corner and appears at the edge.  Missig does teach that the digital assistant can be suspended after a period of inactivity (which could be when dialog has ceased), and therefore one of ordinary skill could recognize that this can be in response to not displaying the dialog box, the virtual speech assistant icon disappears from the corner and appears at the edge (See Missig Figs. 4A-5C and paras. [0134] and [0152]).
Regardless, while Missig teaches wherein in response to displaying a floating dialog box for the speech instruction and the virtual speech assistant icon disappears from the corner and appears at the edge as well as a corner of the floating dialog box (See Missig Figs. 4A-4E and paras. [0141-142] and [0152]), Hindi teaches the virtual speech assistant icon disappears from the edge of the human-machine interaction interface and appears in a [corner of the floating dialog box], and in response to not displaying the floating dialog box, the virtual speech assistant icon disappears from the corner and appears at the edge (See Hindi Fig. 8B and paras. [0153], [0263-267] and [0299]: virtual assistant activated on the screen – which can be activated by verbal input – and presented to the user. When the dialog is finished, the virtual assistant closes. As this functionality is applied to Missig, the dialog box appears in response to the voice activation and when the final result of Hindi is presented, the virtual assistant is deactivated and the icon of Missig returns to the dock/tray).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the virtual speech assistant icons of Missig with the deactivation methods of Hindi. One would have been motivated to combine these references because both references disclose interacting with a virtual assistant interface, and Hindi enhances the user experience by providing a variety of ways for the inactivity of Missig to be expanded upon while also moving the icon of Missig without any additional steps, such as via voice command.
Moreover, while Missig allows dragging of the virtual assistant icon (See Missig para. [0153]), Missig does not explicitly teach wherein the method further comprises: displaying only a half size of the virtual speech assistant icon at the edge in response to dragging by a user the virtual speech assistant icon towards outside of a screen, and displaying a full size of the virtual speech assistant icon at the edge in response to dragging by the user the virtual speech assistant icon towards inside of the screen.
As a first note, Examiner does not see a functional difference between a “half” and a reduced size version of the icon. If Applicant desires more patentable weight to this “half”, Examiner encourages language that could support the functional relevancy of this “half” as opposed to a “reduced size”. Nevertheless, Robertson teaches these limitations of the claim (See Robertson Figs. 6-7 and paras. [0042-44]: user drag movement for object to cross a periphery boundary. The cited Figures also show half of the icon on the stable region and half in the progressive shrink region. This is being applied to the edge of Missig, where a user could drag the icon to and from the edge and only half of it would be displayed at the edge. The user has the ability to position the icon so that only half of it is displayed; para. [0048]: can return objects to the stable region from the periphery position, one of ordinary skill would recognize can be performed by the dragging as well. This full size would occur when the user drags the icon away from the edge and back onto the screen of Missig).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the virtual speech assistant icon of Missig with the icon/object display of Robertson. One would have been motivated to combine these references because both references disclose interacting with objects on a user interface display with different portions of content (i.e., edges versus main display), and Robertson enhances the user experience by providing a variety of ways for the inactivity of Missig to be expanded upon while also moving the icon of Missig without any additional steps, such as via voice command.
Finally, while Missig teaches the various positions of the speech assistant icon, as discussed above, Missig does not explicitly teach and wherein the method further comprises: memorizing a last position of the virtual speech assistant icon when the user device is powered off, and displaying the virtual speech assistant icon at the last position when the user device is restarted.
Frank teaches these limitations of the claim (See Frank para. [0021]: “persistent memory is capable of retaining data in the absence of power”; Fig. 4 and paras. [0047-52]: various steps to identify and store customization data, that can be part of the persistent memory and thus be retained when the device is powered off. The position of any icon, let alone the virtual assistant icon of Missig, would be an example of this customization data and powering a device off and on is an obvious sequence of events that would then pull the customization data from the persistent memory of Frank).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the virtual speech assistant icon of Missig with the icon/object retention/customization of Frank. One would have been motivated to combine these references because both references disclose user interface layouts and interactions, and Frank enhances the user experience by providing for the long well-known and obvious method of maintaining icon layouts. Here, Frank desires to maintain the customization data so that it is not lost (See Frank abstract). While Examiner notes that layout retention through power cycles has been known since the earliest iconographic operating systems, Frank clearly states the importance and obviousness of retaining any customization to the particular user.


As per claim 2, Missig/Hindi/Robertson/Frank further teaches the method of claim 1, after receiving the speech instruction, further comprising: displaying the floating dialog box, and displaying a text corresponding to the speech instruction in the floating dialog box (See Missig Fig. 4D-4E and para. [0148]: user can provide voice input and receive confirmation from the digital assistant; paras. [0079] and [0124]: output can be provided as text message or visual output).

As per claim 5, Missig/Hindi/Robertson/Frank further teaches the method of claim 1, wherein, the virtual speech assistant icon is displayed in a set area of the human-machine interaction interface (See Missig Figs. 4A-4E and paras. [0139-140] and [0148]: user can activate a digital assistant icon at the location where the user provided input).

As per claim 6, Missig/Hindi/Robertson/Frank teaches the method of claim 5. Missig teaches and displaying a full size of the virtual speech assistant icon in the set area when a hiding-cancelling instruction is received (See Missig Figs. 4A-4F and paras. [0139-140] and [0148]: user can activate a digital assistant icon that remains stationary at the location where the user provided input, which would include one that was previously closed or hidden). However, while Missig teaches dragging instructions for the virtual assistant icon, Missig does not explicitly teach hiding a full size of the virtual speech assistant icon when an instruction for dragging the virtual speech assistant icon out of the set area is received.
Robertson teaches these limitations of the claim (See Robertson Figs. 6-7 and paras. [0042-44]: user drag movement for object to cross a periphery boundary. The cited Figures also show half of the icon on the stable region and half in the progressive shrink region. This is being applied to the edge of Missig, where a user could drag the icon to and from the edge and only half of it would be displayed at the edge, which is outside of the set area that the virtual speech assistant icon of Missig is active; para. [0048]: can return objects to the stable region from the periphery position, one of ordinary skill would recognize can be performed by the dragging as well. When the user drags the icon back away from the edge, it would return to the full position of Missig).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Missig with the teachings  of Robertson for at least the same reasons as discussed above in claim 1.

As per claims 10, 11, 14, and 15, the claims are directed to an apparatus that implements the same features as the method of claims 1, 2, 5, and 6, respectively, and are therefore rejected for at least the same reasons therein. Moreover, Missig teaches one or more processors, and a storage device, configured to store one or more programs, wherein, when the one or more programs are executed by the one or more processors, the one or more processors are configured to implement method for controlling a virtual speech assistant, comprising the features of the method of claim 1 (See Missig paras. [0092-97]: device hardware).

As per claim 18, the claim is directed to a storage medium that implements the same features as the method of claim 1, and is therefore rejected for at least the same reasons therein. Furthermore, Missig teaches a non-transitory storage medium having instructions stored thereon that, when executed by a computer, causes the computer to implement a method for controlling a virtual speech assistant, comprising the features of the method of claim 1 (See Missig paras. [0092-97]: device hardware).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig/Hindi/Robertson/Frank as applied above, and further in view of Cronin (U.S. Patent 9,509,799 B1).
As per claim 4, while Missig/Hindi/Robertson/Frank teaches the virtual speech assistant icon, Missig/Hindi/Robertson/Frank does not explicitly teach displaying the virtual speech assistant icon dynamically according to a setup of a preset reminder message when the user device is enabled, wherein, the preset reminder message comprises at least one of a festival, a solar term, news or weather information.
Cronin teaches these limitations of the claim (See Cronin cols. 8:15-67 to 9:1-3: user can be notified of various news feeds, weather updates, or other report settings that can be configured to be retrieved from a personal assistant server. This in turn would be provided by the virtual assistant of Missig; see also col. 9:20-32: voice commands to retrieve the various status reports the user desires).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the virtual speech assistant of Missig/Hindi/Robertson/Frank with the notifications and reports of Cronin. One would have been motivated to combine these references because both references disclose interacting with a virtual assistant, and Cronin enhances the user experience by providing a more personalized environment that can be customized to the user’s wishes and allow for the user to easily and quickly receive updates regarding various topics of interest.

As per claims 13, the claim is directed to an apparatus that implements the same features as the method of claim 4, and is therefore rejected for at least the same reasons therein.

Claims 7, 16, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig/Hindi/Robertson/Frank as applied above, and further in view of Sandler et al. (U.S. Publication No. 2013/0179779; hereinafter “Sandler”).
As per claim 7, while Missig/Hindi/Robertson teaches the method of claim 1, as well as the display of the virtual speech assistant icon, Missig/Hindi/Robertson does not explicitly teach displaying the virtual speech assistant icon with different expressions in response that no speech instruction is received within a preset period and switching among interfaces of different applications on the user device is performed.
Sandler teaches displaying the virtual speech assistant icon with different expressions in response that no speech instruction is received within a preset period (See Sandler paras. [0019-20]: animations can be triggered to engage the user while the avatar is awaiting input from the user).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the virtual speech assistant icons of Missig/Hindi/Robertson/Frank with the dynamic display of Sandler. One would have been motivated to combine these references because both references disclose interacting with a virtual assistant, and Sandler enhances the user experience by providing a more personalized environment where the user can visualize a more human-like approach to seeking and retrieving the information of Missig/Hindi/Robertson, while also allowing the user to easily recognize when the assistant is readily awaiting input.
Lemay teaches and switching among interfaces of different applications on the user device is performed (See Lemay para. [0180]: “the state of that application can provide useful context information”. Therefore, different suggestions can be displayed and provided to the user based on the currently viewed application).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the virtual speech assistant icons of Missig/Hindi/Robertson/Frank with the virtual assistant of Lemay. One would have been motivated to combine these references because both references disclose interacting with a virtual assistant, and Lemay enhances the user experience by providing a more personalized environment where the assistant can clearly adapt to the context of the applications. It is certainly more beneficial to have an assistant that adapts to the information displayed, as it helps the user focus on the task at hand as well as makes the voice interaction more seamless.

As per claim 19, while Missig/Hindi/Robertson/Frank teaches the method of claim 1, as well as virtual speech assistant icon, Missig/Hindi/Robertson/Frank does not explicitly teach wherein the virtual speech assistant icon is dynamically displayed by at least one of expression changes, movement changes, changes of clothes, or a bubble display of the virtual speech assistant icon according to the operation result.
Sandler teaches these limitations of the claim (See Sandler para. [0019-20]: animations can be triggered to engage the user while the avatar is awaiting input from the user. This includes an expression/movement change of knocking on the glass of the display to get the attention of the user).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Missig/Hindi/Robertson/Frank with the teachings of Sandler for at least the same reasons as discussed above in claim 7.

As per claims 16 and 21, the claims are directed to an apparatus that implements the same features as the method of claims 7 and 19, respectively, and are therefore rejected for at least the same reasons as discussed therein.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig/Hindi/Robertson/Frank as applied above, and further in view of Witkowski et al. (U.S. Publication No. 2017/0277424; hereinafter “Witkowski”).
As per claim 9, while Missig/Hindi/Robertson/Frank teaches the method of claim 1, wherein, when the virtual speech assistant icon is displayed on the human-machine interaction interface (See Missig Figs. 4A-4E and paras. [0139-140] and [0148]: user can activate a digital assistant icon at the location where the user provided input), Missig/Hindi/Robertson/Frank does not explicitly teach a preset priority of the virtual speech assistant icon with respect to an application that is running on the human-machine interaction interface is used for reference, when the priority of the virtual speech assistant icon is above that of the application that is running on the human-machine interaction interface, the virtual speech assistant icon is displayed above the application, and when the priority of the virtual speech assistant icon is lower than that of the application that is running on the human-machine interaction interface, the application that is running on the human-machine interaction interface is displayed by overlaying it over the virtual speech assistant icon.
Witkowski teaches these limitations of the claim (See Witkowski paras. [0204-205]: the icons can be hidden in certain instances, such as when the full user interface is launched. This would mean that the icon, such as the icon of Missig/Hindi/Robertson/Frank, is hidden when a particular application has an undefined priority associated therewith, such as the undefined way the priority is selected in the claim language. Thus, when the application is not activated in a full-screen way, the icon would not be hidden out of view).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the virtual speech assistant icons of Missig/Hindi/Robertson/Frank with the priorities of Witkowski. One would have been motivated to combine these references because both references disclose interacting with icons presented to the user on a user interface, and Witkowski enhances the user experience by providing an intuitive way to seamlessly present the icons of Missig/Hindi/Robertson/Frank to the user so that important information is not occluded by an unnecessary or unwelcome icon.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig/Hindi/Robertson/Frank as applied above, and further in view of John et al. (U.S. Publication No. 2006/0067352; hereinafter “John”).
As per claim 23, while Missig/Hindi/Robertson/Frank teaches the virtual speech assistant icon, Missig/Hindi/Robertson/Frank does not explicitly teach displaying the virtual speech assistant icon through dynamical display forms for warning that an abnormal state occurs.
John teaches these limitations of the claim (See John para. [0032]: virtual system can alert about application crashes and provide “choices of how to respond to the crash”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the virtual speech assistant icons of Missig/Hindi/Robertson/Frank with the warnings of John. One would have been motivated to combine these references because both references disclose interacting with a virtual assistant, and John enhances the user experience by allowing the user to quickly and easily become aware of issues that are occurring on the device and to efficiently address those potential issues.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145